At the outset, I should like to congratulate Mr. Mogens Lykketoft on his assumption of the presidency of the General Assembly at its seventieth session and to wish him every success in fulfilling that highly responsible duty. We are also grateful to Mr. Sam Kutesa for all his hard work in presiding over the Assembly at its sixty-ninth session.
Over the past 70 years, the United Nations has decisively established itself as a universal Organization working for the noble cause of maintaining international peace and security, developing friendly relations among States and achieving international cooperation. The ability of the United Nations to respond to a rapidly changing international environment by constant adaptation is remarkable. It gives us confidence to believe that the Organization will succeed in addressing the challenges it faces.
Azerbaijan condemns terrorism, violent extremism and separatism in all their forms and manifestations. In situations of armed conflict or political crisis involving inter-State relations, no solution can be reached that is inconsistent with international law and legal order — particularly where fundamental norms are concerned, such as the obligation to respect the sovereignty, territorial integrity and the inviolability of the internationally recognized borders of States.
With a view to contemporary developments, I have to express our deepest concern over the unfolding refugee crises fuelled by the armed conflicts in the Middle East and Africa. We are equally alarmed by increasing cases of religious intolerance, in particular Islamophobia, and attempts to associate religions with terrorism.
15-29701 17/28

A/70/PV.21 30/09/2015
Guided by the purposes and principles of the Charter of the United Nations, Azerbaijan is making concrete contributions to the activities of the United Nations. For more than 15 years, my country has been participating in United Nations-mandated peacekeeping operations conducted under the command of regional organizations or individual Member States — in Kosovo, Iraq and Afghanistan. We look forward to further supporting the United Nations peacekeeping activities, including by providing training facilities in Azerbaijan.
The Millennium Development Goals (MDGs) were of key importance in promoting development worldwide. In that regard, we are confident that the Sustainable Development Goals (SDGs) will be an effective tool in global efforts to achieve peace, prosperity and growth.
Over the past years, Azerbaijan has achieved impressive results on many MDG targets, especially on eradicating extreme poverty and hunger, ensuring universal primary education and promoting gender equality. Currently, Azerbaijan is adapting its national sustainable development strategy to take into account the SDG targets aimed at developing a more sustainable, inclusive and diversified economy. In recognition of Azerbaijan’s outstanding commitment, determination and continuous efforts towards the implementation of the MDGs, my country received the 2015 South-South Award.
Despite the global economic and financial crises encountered by many countries of the region, in the first half of 2015 Azerbaijan registered economic growth of 5.7 per cent, while the growth in the non-oil sector was 9.2 per cent. My country has managed to become one of the crucial players of the global market in energy infrastructure projects, such as the Baku- Tbilisi-Ceyhan oil pipeline, through the construction of trans-Anatolian and trans-Adriatic natural gas pipelines and the Southern Gas corridor, which will connect the energy pipeline networks of Azerbaijan, Georgia, Turkey, Greece, Albania and Italy.
Azerbaijan has also initiated strategic transport infrastructure networks, such as the Baku-Tbilisi-Kars railroad project, which will connect the railway systems of Azerbaijan, Georgia and Turkey, and the new Baku international sea trade port, allowing short and efficient connection between East and West, reviving the ancient Silk Road.
Azerbaijan considers information and communication technologies as a driving force of development and
has initiated the Trans-Eurasian Information Super- Highway within the United Nations, which is designed to provide affordable and reliable broadband connectivity to landlocked countries of Eurasia, including Afghanistan and Central Asian States.
On the human dimension, Azerbaijan continues to promote tolerance, multiculturalism and understanding among peoples. We are proud that the first European Games in the history of the European continent were held this year in Baku, with the participation of more than 6,000 athletes from 50 countries. In 2017, my country will host the Islamic Solidarity Games. We are also planning to hold the seventh Global Forum of the United Nations Alliance of Civilizations in Baku in 2016.
Yesterday the President of Armenia delivered a statement at the general debate (see A/70/PV.17) that was full of the usual set of falsifications, distortions and misinterpretations, and in which he attempted once again to lecture others about principles and values, which in reality his Government disregards and opposes. The international community still recalls brutal massacres by invading Armenian troops on Azerbaijani civilians, including children, women and the elderly, as well as the establishment of the military dictatorship in Armenia after murdering the entire political elite of the country and killing a number of peaceful demonstrators protesting rigged presidential elections.
It is well known that Armenia unleashed the war and used force against my country and occupied almost one fifth of the territory of Azerbaijan, including the Nagorno-Karabakh region and seven adjacent districts, carried out ethnic cleansing of the seized areas by expelling about 1 million Azerbaijanis from their homes and committed war crimes and crimes against humanity during the conflict. The international community has consistently deplored in the strongest terms the use of force by Armenia against Azerbaijan and the resulting occupation of its territories.
In 1993 the Security Council adopted resolutions 822 (1993), 853 (1993), 874 (1993) and 884 (1993), condemning the occupation of the territory of Azerbaijan and reaffirming respect for the sovereignty and territorial integrity of Azerbaijan and the inviolability of its internationally recognized borders. In those resolutions the Security Council also confirmed that the Nagorno-Karabakh region is part of
18/28 15-29701

30/09/2015 A/70/PV.21
Azerbaijan and demanded an immediate, complete and unconditional withdrawal of the occupying forces from all the occupied territories of my country.
Other international organizations have adopted a similar position and resolutions. In its landmark judgement in the case Chiragov and Others v. Armenia, the European Court of Human Rights held Armenia fully responsible for the occupation of the territories of Azerbaijan and in violation of the rights of Azerbaijani internally displaced persons. In total disregard for that judgement and the norms and principles of international law, Armenia continues its efforts aimed at further consolidating the status quo of the occupation by altering the physical, demographic and cultural characteristics of the occupied territories and denying the right of hundreds of thousands of Azerbaijani forcibly displaced persons to return to their homes and access to their properties.
On 26 September this year, the President of Armenia made an even more remarkable statement, referring to the occupied Nagorno-Karabakh region of Azerbaijan as a part of Armenia. We categorically reject that fallacious and bellicose statement, which testifies to Armenia’s apparent disregard of its obligations under the Charter of the United Nations and international law, and represents yet another admission at the highest level of the aggression perpetrated by the Republic of Armenia against the Republic of Azerbaijan and demonstrates how the leadership of Armenia is far from engaging in a constructive search for peace. In that statement, the Armenian President even boasted that his country was one of the most militarized areas of the world.
Against that background, Armenia’s speculations on confidence-building measures are curious, to say the least. In fact, the real reasons for the lack of confidence are Armenia’s overt territorial claims to neighbouring countries, aggression against Azerbaijan, occupation and ethnic cleansing of its territories, denial of its responsibility for atrocious crimes committed in the course of the conflict, opposition to direct contacts between the Azerbaijani and Armenian communities of the Nagorno-Karabakh region of Azerbaijan, and the reluctance even to cooperate seriously on the issue of missing persons.
In reality, for effective confidence-building, it is crucial first and foremost to implement without further delay the plan of withdrawal of the armed forces of
Armenia from the occupied territories of Azerbaijan. As for the ideas of elaborating a mechanism for investigating incidents along the line of contact, we should note that the major cause of those incidents is the continuing unlawful presence of the Armenian troops in the occupied territories of Azerbaijan. Such an investigation mechanism must be an integral component of the above-mentioned withdrawal. Otherwise, it will serve only for consolidating the status quo, which even the Organization for Security and Cooperation in Europe Minsk Group co-Chair countries have repeatedly stated to be unacceptable and unsustainable.
The Nagorno-Karabakh region has always been, and will remain, an inalienable part of Azerbaijan. We will never acquiesce to the seizure of our territories. The conflict can be resolved only on the basis of the sovereignty and territorial integrity of Azerbaijan within its internationally recognized borders.
The military occupation of the territory of my country does not represent a solution, and will never produce a political outcome desired by Armenia. The sooner Armenia reconciles with this reality, the earlier the conflict will be resolved and the countries and peoples in the region, including Armenia, of course, will benefit from the prospects of cooperation and economic development.
Azerbaijan is the most interested party in the earliest negotiated settlement of the conflict. However, if the negotiations fail to bring, as an outcome, the complete and unconditional withdrawal of Armenian troops, Azerbaijan will be compelled to use its inherent right of self-defence, guaranteed under Article 51 of the Charter of the United Nations, to ensure the restoration of its sovereignty and territorial integrity within the internationally recognized borders.
Azerbaijan highly appreciates the principled stance of the States Members of the United Nations that has been repeatedly expressed on issues that are of the utmost importance for my country and pertaining to its sovereignty and territorial integrity. We count on the continued resolve of the international community in defending the purposes and principles of the Charter, as well as its strong solidarity with the just position of Azerbaijan.
